— Motion and cross motion for modification and clarification granted to the extent that the last paragraph of this court’s opinion dated November 7, 1984 (104 AD2d 55) amended to read as follows: “Accordingly, the judgment should be modified to award damages on the first, second, fifth and sixth causes of action totaling $69,063.07, together with interest on such amount as follows: $12,025.50, plus interest from January 1, 1976, for design changes; $6,492.46, plus interest from March 1, 1976, for increased delivery costs to the jobsite and $50,545.11, plus interest *1105from January 1, 1975, for extra handling and, as modified, affirmed”; and the first sentence of the ordering paragraph of the remittitur order entered November 7, 1984 amended to read as follows: “It is hereby ordered, That the judgment so appealed from be and the same hereby is unanimously modified, on the law and facts, to award damages to plaintiff on the first, second, fifth and sixth causes of action totaling $69,063.07, together with interest on such amount as follows: $12,025.50, plus interest from January 1, 1976, for design changes; §6,492.46, plus interest from March 1, 1976, for increased delivery costs to the jobsite and $50,545.11, plus interest from January 1, 1975, for extra handling and, as modified, the judgment is affirmed, without costs.” Present — Hancock, Jr., J. P., Denman, Green,
O’Donnell and Schnepp, JJ.